           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JERRON TAYLOR                                               PLAINTIFF
ADC #151346

v.                       No. 4:19-cv-559-DPM

WALKER JOHNSTON, Officer,
Little Rock Police Department,
KENNETH MCMAHAN, Officer,
Little Rock Police Department                           DEFENDANTS


                                ORDER
     1. Motion to proceed in forma pauperis, NQ 1, granted. Taylor must
pay the filing fee, but over time. 28 U.S.C. § 1915(b)(l). The Court
assesses an initial partial filing fee of $10.43. After the initial fee is
collected, Taylor's custodian must collect monthly payments from
Taylor's prison trust account each time the amount in the account
exceeds $10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
Taylor's behalf must be clearly identified by the case name and case
number.
       2. The Court directs the Clerk to send a copy of this order to the
Administrator of the Pulaski County Detention Center, 3201 West
Roosevelt Road, Little Rock, Arkansas 72204.
       3. The Court must screen Taylor's complaint. NQ 2; 28 U.S.C.
§   1915A. Taylor alleges that on 18 July 2011 he was shot twice while
fleeing from Johnston and McMahan, officers with the Little Rock
Police Department. He also says the Defendants used excessive force
against him based on his race. NQ 2 at 4-5, 7-9. The statute of limitations
for a § 1983 action is the forum state's statute of limitations, which in
Arkansas is three years.      Miller v. Norris, 247 F.3d 736, 739 (8th
Cir. 2001). Taylor filed this case in August 2019, eight years after he
says he was shot. His § 1983 claim is therefore barred by the statute of
limitations.
       4. Taylor's complaint will be dismissed with prejudice.        This
dismissal counts as a "strike" within the meaning of 28 U.S.C. § 1915(g).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
       So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
